PER CURIAM.
Appellant filed an untimely notice of appeal from a final judgment and sentence on charges of possession of marijuana with intent to deliver and aiding escape. The notice being untimely, we lack jurisdiction and that appeal is dismissed. Fla.R. App.P. 9.140(b)(2); Guzman v. State, 364 So.2d 523 (Fla. 2d DCA 1978).
Appellant also appeals the denial of his rule 3.850 motion seeking additional jail-time credit. Although the notice of appeal was prematurely filed prior to rendition of the order denying the motion, we have jurisdiction to review the order. State ex rel. Shevin v. Rawls, 326 So.2d 173 (Fla.1976); Williams v. State, 324 So.2d 74 (Fla.1975). We hold that since appellant’s motion sets forth a prima facie basis for relief, the trial court erred in summarily denying the motion without attaching portions of the record supporting its denial or holding an evidentiary hearing. Accordingly, we remand for further proceedings on appellant’s 3.850 motion.
REVERSED and REMANDED.
JOANOS and ZEHMER, JJ., and CAW-THON, VICTOR M., Associate Judge, concur.